EXHIBIT 99.1 THE MORTGAGE POOL The following information sets forth in tabular format certain information, as of the Cut-off Date, about the Mortgage Loans included in the Mortgage Pool in respect of Loan Group 1, Loan Group 2 and the Mortgage Pool as a whole.Other than with respect to rates of interest, percentages are approximate.In addition, the percentages in the column entitled “Percent of Aggregate Principal Balance Outstanding” are stated by that portion of the Cut-off Date Pool Principal Balance representing Loan Group 1, Loan Group 2 or the Mortgage Pool as a whole.The sum of the columns below may not equal the total indicated due to rounding.In addition, each weighted average Credit Bureau Risk Score set forth below has been calculated without regard to any Mortgage Loan for which the Credit Bureau Risk Score is unknown. GROUP 1 MORTGAGE LOANS Mortgage Loan Programs for the Group 1 Mortgage Loans in the Mortgage Pool Mortgage Loan Program Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 30-Year 6-month LIBOR 18 4,365,514 0.96 242,529 7.661 359.91 563 80.7 2/28 6-month LIBOR 794 131,246,480 28.78 165,298 9.064 359.77 585 79.6 2/38 6-month LIBOR 453 97,018,048 21.27 214,168 8.491 479.95 577 77.2 2/28 6-month LIBOR – 24-month Interest Only 1 121,950 0.03 121,950 9.955 353.00 602 90.0 2/28 6-month LIBOR – 60-month Interest Only 173 43,219,395 9.48 249,823 7.989 359.88 625 81.2 2/28 6-month LIBOR - 40/30-Year Balloon 25 5,274,475 1.16 210,979 8.257 359.34 576 77.5 2/28 6-month LIBOR - 50/30-Year Balloon 6 1,478,532 0.32 246,422 8.005 358.38 574 88.3 3/27 6-month LIBOR 34 4,929,579 1.08 144,988 9.120 356.71 591 80.7 3/37 6-month LIBOR 14 3,134,550 0.69 223,896 7.836 480.00 596 81.2 3/27 6-month LIBOR – 60-month Interest Only 7 1,948,150 0.43 278,307 7.166 359.68 622 74.4 3/27 6-month LIBOR -40/30-Year Balloon 5 810,485 0.18 162,097 8.237 359.01 535 74.5 3/27 6-month LIBOR -50/30-Year Balloon 6 1,099,702 0.24 183,284 7.939 358.67 611 86.9 5/25 6-month LIBOR 17 3,166,675 0.69 186,275 7.996 360.00 607 72.6 5/35 6-month LIBOR 7 1,542,450 0.34 220,350 7.810 480.00 623 80.4 5/25 6-month LIBOR – 120-month Interest Only 10 2,315,025 0.51 231,503 7.640 359.93 636 72.4 10-Year Fixed 2 138,000 0.03 69,000 8.772 120.00 619 72.2 15-Year Fixed 31 3,398,865 0.75 109,641 8.518 179.84 614 73.5 15-Year Fixed - Credit Comeback 1 88,800 0.02 88,800 9.250 180.00 615 80.0 20-Year Fixed 15 2,121,193 0.47 141,413 7.800 239.86 591 68.5 25-Year Fixed 4 477,100 0.10 119,275 8.990 300.00 570 80.5 30-Year Fixed 661 102,117,939 22.39 154,490 8.574 359.85 591 74.4 30-Year Fixed - Credit Comeback 33 4,258,892 0.93 129,057 9.239 359.66 593 77.4 40-Year Fixed 145 27,856,207 6.11 192,112 8.091 479.65 593 73.7 40-Year Fixed - Credit Comeback 3 430,500 0.09 143,500 9.166 480.00 599 69.1 30-Year Fixed – 60-month Interest Only 28 6,431,200 1.41 229,686 7.735 359.88 618 76.2 30/15-Year Fixed Balloon 1 68,250 0.01 68,250 9.990 180.00 551 75.0 40/30-Year Fixed Balloon 29 5,892,719 1.29 203,197 8.397 359.48 577 70.4 50/30-Year Fixed Balloon 7 1,140,601 0.25 162,943 8.146 358.80 615 80.7 Total 2,530 456,091,278 100.00 Original Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Original Term (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) ARM 360 1,096 199,975,963 43.85 182,460 8.712 359.69 594 79.8 ARM 480 474 101,695,048 22.30 214,547 8.460 479.96 578 77.4 Fixed 120 2 138,000 0.03 69,000 8.772 120.00 619 72.2 Fixed 180 33 3,555,915 0.78 107,755 8.564 179.84 613 73.7 Fixed 240 15 2,121,193 0.47 141,413 7.800 239.86 591 68.5 Fixed 300 4 477,100 0.10 119,275 8.990 300.00 570 80.5 Fixed 360 758 119,841,351 26.28 158,102 8.540 359.82 592 74.5 Fixed 480 148 28,286,707 6.20 191,126 8.108 479.66 593 73.7 Total 2,530 456,091,278 100.00 Mortgage Loan Principal Balances for the Group 1 Mortgage Loans in the Mortgage Pool Range of Mortgage Loan Principal Balances ($) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 25,000.01 – 50,000.00 17 833,550 0.18 49,032 9.993 334.77 576 65.6 50,000.01 – 75,000.00 187 11,794,484 2.59 63,072 10.280 361.71 588 78.3 75,000.01 – 100,000.00 296 26,118,111 5.73 88,237 9.471 367.55 584 77.9 100,000.01 – 150,000.00 681 85,267,183 18.70 125,209 8.890 379.63 588 78.1 150,000.01 – 200,000.00 473 82,181,239 18.02 173,745 8.657 391.22 588 77.3 200,000.01 – 250,000.00 308 68,764,495 15.08 223,261 8.418 401.34 590 77.0 250,000.01 – 300,000.00 251 68,643,146 15.05 273,479 8.206 399.74 595 77.7 300,000.01 – 350,000.00 169 54,789,664 12.01 324,199 8.204 403.37 585 76.4 350,000.01 – 400,000.00 107 40,254,740 8.83 376,213 8.136 392.19 596 77.2 400,000.01 – 450,000.00 33 13,645,927 2.99 413,513 8.063 406.70 609 77.6 450,000.01 – 500,000.00 8 3,798,740 0.83 474,843 8.490 419.74 604 73.2 Total 2,530 456,091,278 100.00 2 State Distribution of the Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool State Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Alabama 40 4,673,036 1.02 116,826 9.477 365.12 593 84.2 Alaska 15 2,637,749 0.58 175,850 9.416 394.39 555 77.3 Arizona 99 18,224,353 4.00 184,084 8.623 399.75 587 78.2 Arkansas 9 833,050 0.18 92,561 9.883 330.25 606 83.7 California 261 71,349,955 15.64 273,371 7.818 416.34 596 72.3 Colorado 27 4,640,564 1.02 171,873 8.606 367.46 605 78.9 Connecticut 38 8,451,554 1.85 222,409 8.332 405.99 603 79.3 Delaware 3 663,000 0.15 221,000 9.629 360.00 564 81.3 District of Columbia 5 1,377,800 0.30 275,560 7.530 460.07 583 73.3 Florida 330 57,427,254 12.59 174,022 8.610 396.61 584 76.3 Georgia 126 19,111,424 4.19 151,678 9.101 372.96 601 83.3 Hawaii 13 3,613,990 0.79 277,999 7.841 407.42 603 68.1 Idaho 16 2,609,297 0.57 163,081 8.865 368.76 620 82.4 Illinois 127 22,598,693 4.95 177,942 8.988 380.96 591 79.1 Indiana 25 2,738,645 0.60 109,546 9.049 367.06 616 86.0 Iowa 20 2,156,795 0.47 107,840 9.461 374.95 609 89.7 Kansas 12 1,581,360 0.35 131,780 9.451 388.68 596 74.4 Kentucky 17 2,297,355 0.50 135,139 9.144 367.44 594 85.5 Louisiana 26 3,236,697 0.71 124,488 9.484 365.72 589 83.9 Maine 13 1,802,817 0.40 138,678 7.709 347.97 586 77.0 Maryland 100 20,541,419 4.50 205,414 8.469 394.93 586 75.9 Massachusetts 54 13,257,241 2.91 245,504 8.205 376.38 585 73.7 Michigan 58 6,592,754 1.45 113,668 9.494 376.27 588 81.6 Minnesota 26 4,432,296 0.97 170,473 8.693 382.74 597 77.4 Mississippi 20 2,845,770 0.62 142,288 8.949 357.41 577 84.3 Missouri 52 5,825,676 1.28 112,032 9.769 377.58 583 81.5 Montana 8 1,492,222 0.33 186,528 8.147 397.60 608 78.4 Nebraska 1 94,500 0.02 94,500 8.900 360.00 640 90.0 Nevada 31 6,486,496 1.42 209,242 7.996 388.63 599 82.0 New Hampshire 11 1,786,308 0.39 162,392 7.950 398.91 571 74.1 New Jersey 93 22,369,352 4.90 240,531 8.536 398.50 582 76.0 New Mexico 28 4,714,975 1.03 168,392 9.253 384.00 588 77.3 New York 92 24,654,971 5.41 267,989 8.180 403.16 585 71.3 North Carolina 67 8,955,566 1.96 133,665 9.645 379.51 588 82.9 North Dakota 2 127,000 0.03 63,500 9.084 360.00 607 77.0 Ohio 31 3,311,598 0.73 106,826 9.902 374.86 594 82.5 Oklahoma 19 1,791,685 0.39 94,299 9.720 382.75 593 86.3 Oregon 44 8,892,208 1.95 202,096 8.130 420.63 594 78.4 Pennsylvania 63 8,297,666 1.82 131,709 9.111 377.25 584 79.5 Rhode Island 2 445,939 0.10 222,970 8.203 358.75 553 83.5 South Carolina 34 5,456,244 1.20 160,478 9.039 364.04 583 78.2 South Dakota 2 218,834 0.05 109,417 9.949 358.51 553 88.7 Tennessee 38 5,523,426 1.21 145,353 8.909 387.65 579 82.4 Texas 213 24,721,159 5.42 116,062 8.935 352.56 593 77.9 Utah 31 5,987,851 1.31 193,156 8.209 392.65 599 82.7 Vermont 10 1,619,510 0.36 161,951 8.217 366.14 606 75.5 Virginia 71 12,629,432 2.77 177,879 8.311 403.22 591 80.2 Washington 68 15,763,872 3.46 231,822 8.232 402.53 593 80.6 West Virginia 10 1,043,300 0.23 104,330 9.249 383.42 570 74.9 Wisconsin 21 2,601,264 0.57 123,870 9.893 376.81 577 81.6 Wyoming 8 1,585,354 0.35 198,169 9.274 362.54 552 83.9 Total 2,530 456,091,278 100.00 3 Loan-to-Value Ratios for the Group 1 Mortgage Loans in the Mortgage Pool Range of Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 113 15,291,613 3.35 135,324 8.030 387.80 581 43.0 50.01 – 55.00 56 10,637,866 2.33 189,962 7.627 390.72 598 52.8 55.01 – 60.00 87 17,780,916 3.90 204,378 7.908 399.03 583 58.1 60.01 – 65.00 166 32,033,755 7.02 192,974 8.119 395.74 581 63.3 65.01 – 70.00 227 45,362,992 9.95 199,837 8.209 389.61 585 68.7 70.01 – 75.00 321 63,626,871 13.95 198,215 8.524 394.85 576 74.0 75.01 – 80.00 550 92,670,485 20.32 168,492 8.556 391.98 586 79.3 80.01 – 85.00 323 62,195,924 13.64 192,557 8.731 395.29 590 84.4 85.01 – 90.00 493 86,760,963 19.02 175,986 8.958 390.45 604 89.5 90.01 – 95.00 171 26,720,109 5.86 156,258 9.249 378.56 616 94.4 95.01 – 100.00 23 3,009,785 0.66 130,860 9.414 391.58 643 99.8 Total 2,530 456,091,278 100.00 Combined Loan-to-Value Ratios(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Combined Loan-to-Value Ratios (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 50.00 or Less 113 15,291,613 3.35 135,324 8.030 387.80 581 43.0 50.01 – 55.00 56 10,637,866 2.33 189,962 7.627 390.72 598 52.8 55.01 – 60.00 83 17,010,216 3.73 204,942 7.938 399.65 580 58.0 60.01 – 65.00 164 31,802,133 6.97 193,915 8.114 396.01 581 63.3 65.01 – 70.00 227 45,362,992 9.95 199,837 8.209 389.61 585 68.7 70.01 – 75.00 319 63,307,871 13.88 198,457 8.529 394.85 576 74.0 75.01 – 80.00 541 90,909,360 19.93 168,039 8.573 392.22 585 79.2 80.01 – 85.00 326 62,562,324 13.72 191,909 8.724 395.59 590 84.3 85.01 – 90.00 494 87,045,850 19.09 176,206 8.962 390.54 604 89.5 90.01 – 95.00 174 27,482,531 6.03 157,946 9.199 378.04 616 93.7 95.01 – 100.00 33 4,678,523 1.03 141,773 8.662 384.07 643 92.4 Total 2,530 456,091,278 100.00 (1) The Combined Loan-to-Value Ratios presented in the foregoing table reflect only certain junior lien mortgage loans secured by the related Mortgaged Properties.See the definition of “Combined Loan-to-Value Ratio” under “The Mortgage Pool—Loan-to-Value Ratio” in the Prospectus Supplement. 4 Current Mortgage Rates for the Group 1 Mortgage Loans in the Mortgage Pool Range of Current Mortgage Rates (%) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 5.001 – 5.500 8 2,284,685 0.50 285,586 5.435 397.77 635 77.5 5.501 – 6.000 17 3,624,250 0.79 213,191 5.904 402.05 611 69.7 6.001 – 6.500 53 14,178,677 3.11 267,522 6.391 399.23 620 71.7 6.501 – 7.000 163 35,508,352 7.79 217,843 6.839 393.83 612 71.3 7.001 – 7.500 231 50,965,492 11.17 220,630 7.358 404.03 597 73.1 7.501 – 8.000 344 70,755,183 15.51 205,684 7.813 391.23 597 75.7 8.001 – 8.500 353 64,465,878 14.13 182,623 8.319 389.40 596 76.8 8.501 – 9.000 382 68,351,480 14.99 178,931 8.804 395.08 583 78.6 9.001 – 9.500 248 43,453,735 9.53 175,217 9.306 382.84 583 81.2 9.501 – 10.000 261 42,010,346 9.21 160,959 9.807 391.17 573 79.5 10.001 – 10.500 152 22,405,006 4.91 147,401 10.305 386.91 583 83.3 10.501 – 11.000 143 18,870,552 4.14 131,962 10.781 381.24 573 82.9 11.001 – 11.500 85 9,317,420 2.04 109,617 11.254 386.13 562 83.1 11.501 – 12.000 49 5,622,052 1.23 114,736 11.767 389.75 569 85.5 12.001 – 12.500 31 3,570,210 0.78 115,168 12.222 383.59 548 81.4 12.501 – 13.000 5 386,235 0.08 77,247 12.709 360.00 605 91.2 13.001 – 13.500 1 70,775 0.02 70,775 13.350 360.00 590 95.0 13.501 – 14.000 2 135,950 0.03 67,975 13.577 360.00 571 85.0 Greater than 14.000 2 115,000 0.03 57,500 14.780 360.00 633 89.6 Total 2,530 456,091,278 100.00 Types of Mortgaged Properties for the Group 1 Mortgage Loans in the Mortgage Pool Mortgaged Property Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Single Family Residence 2,076 362,116,059 79.40 174,430 8.578 392.95 589 77.5 Planned Unit Development 277 54,381,018 11.92 196,321 8.528 383.72 595 78.4 Two Family Home 65 18,246,658 4.00 280,718 8.564 392.82 591 74.2 Low-Rise Condominium 95 17,166,944 3.76 180,705 8.454 394.66 601 76.2 Three Family Home 10 2,512,200 0.55 251,220 8.531 389.30 619 69.6 High-Rise Condominium 2 433,500 0.10 216,750 8.526 360.00 637 70.7 Four Family Home 5 1,234,899 0.27 246,980 9.275 405.02 624 64.2 Total 2,530 456,091,278 100.00 Loan Purposes for the Group 1 Mortgage Loans in the Mortgage Pool Loan Purpose Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Refinance – Cash Out 1,959 374,846,501 82.19 191,346 8.478 392.07 588 75.9 Refinance – Rate/Term 248 44,381,592 9.73 178,958 8.218 396.85 599 81.3 Purchase 323 36,863,185 8.08 114,128 9.912 384.05 604 87.2 Total 2,530 456,091,278 100.00 5 Occupancy Types for the Group 1 Mortgage Loans in the Mortgage Pool(1) Occupancy Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Owner Occupied 2,405 435,739,847 95.54 181,181 8.545 392.15 589 77.4 Investment Property 96 15,383,115 3.37 160,241 9.007 390.75 619 76.6 Second Home 29 4,968,316 1.09 171,321 9.283 372.32 607 77.6 Total 2,530 456,091,278 100.00 (1) Based on representations by the borrowers at the time of origination of the related Mortgage Loans. Remaining Terms to Stated Maturity for the Group 1 Mortgage Loans in the Mortgage Pool Range of Remaining Terms (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 1 – 120 2 138,000 0.03 69,000 8.772 120.00 619 72.2 121 – 180 33 3,555,915 0.78 107,755 8.564 179.84 613 73.7 181 – 300 19 2,598,293 0.57 136,752 8.018 250.90 587 70.7 301 – 360 1,854 319,817,314 70.12 172,501 8.648 359.74 594 77.8 Greater than 360 622 129,981,755 28.50 208,974 8.383 479.89 582 76.6 Total 2,530 456,091,278 100.00 Loan Documentation Types for the Group 1 Mortgage Loans in the Mortgage Pool Loan Documentation Type Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) Full Documentation 1,748 300,813,136 65.95 172,090 8.336 391.32 587 79.5 Stated Income 782 155,278,142 34.05 198,565 9.019 392.98 598 73.4 Total 2,530 456,091,278 100.00 6 Credit Bureau Risk Scores(1) for the Group 1 Mortgage Loans in the Mortgage Pool Range of Credit Bureau Risk Scores Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 761 – 780 1 100,800 0.02 100,800 10.850 360.00 777 90.0 741 – 760 3 533,050 0.12 177,683 9.274 423.93 748 82.3 721 – 740 1 85,500 0.02 85,500 10.150 360.00 737 89.1 701 – 720 18 3,821,850 0.84 212,325 7.912 375.13 708 70.9 681 – 700 42 7,814,370 1.71 186,056 7.365 385.03 689 77.9 661 – 680 84 14,469,473 3.17 172,256 8.075 369.78 669 79.4 641 – 660 207 40,324,861 8.84 194,806 8.082 379.48 649 81.3 621 – 640 292 55,144,819 12.09 188,852 8.308 382.79 629 79.0 601 – 620 372 68,000,838 14.91 182,798 8.375 391.33 610 78.9 581 – 600 390 71,461,641 15.67 183,235 8.609 390.87 591 79.2 561 – 580 383 68,368,966 14.99 178,509 8.590 403.32 570 76.7 541 – 560 328 55,144,920 12.09 168,125 8.844 395.30 551 75.8 521 – 540 256 44,193,422 9.69 172,631 9.149 399.62 530 75.0 501 – 520 151 26,305,980 5.77 174,212 9.320 400.44 511 68.1 500 or Less 2 320,786 0.07 160,393 9.411 397.93 500 53.8 Total 2,530 456,091,278 100.00 (1) The Credit Bureau Risk Scores referenced in this table with respect to substantially all of the Group 1 Mortgage Loans were obtained by the respective originators from one or more credit reporting agencies, and were determined at the time of origination. Credit Grade Categories for the Group 1 Mortgage Loans in the Mortgage Pool Credit Grade Category Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) A 1,952 341,754,197 74.93 175,079 8.558 390.12 597 79.0 A- 203 42,634,531 9.35 210,022 8.513 388.68 578 76.1 B 229 45,398,977 9.95 198,249 8.560 405.75 572 72.7 C 118 21,669,619 4.75 183,641 8.840 392.83 559 67.5 C- 15 2,713,899 0.60 180,927 8.544 405.26 581 64.0 D 13 1,920,056 0.42 147,697 8.822 419.79 554 58.9 Total 2,530 456,091,278 100.00 Prepayment Penalty Periods for the Group 1 Mortgage Loans in the Mortgage Pool Prepayment Penalty Period (months) Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0 993 166,910,939 36.60 168,088 8.863 383.15 590 77.6 12 129 32,492,508 7.12 251,880 8.307 398.59 591 73.4 13 1 167,764 0.04 167,764 7.788 358.00 590 80.0 24 1,072 199,881,572 43.82 186,457 8.461 401.59 589 78.9 36 335 56,638,494 12.42 169,070 8.231 379.62 595 73.7 Total 2,530 456,091,278 100.00 7 Months to Next Adjustment Date for the Group 1 Adjustable Rate Mortgage Loans in the Mortgage Pool Range of Months to Next Adjustment Date Weighted Average Months to Next Adjustment Date Number of Mortgage Loans Aggregate Principal Balance Outstanding ($) Percent of Aggregate Principal Balance Outstanding Average Current Principal Balance ($) Weighted Average Gross Mortgage Rate (%) Weighted Average Remaining Term (months) Weighted Average Credit Bureau Risk Score Weighted Average Loan-to-Value Ratio (%) 0
